Appeal from a decision of the Workmen’s Compensation Board finding that claimant sustained an accident arising out of and in the course of his employment and causal relationship. Claimant, a taxicab driver, reported for work on January 27, 1942, at his place of business and stooped down to read his meter. When he did so he felt a snap in his back. He straightened up with considerable difficulty. The injury was diagnosed as a sprain. On May 25, 1942, about four months after the injury, he was operated upon and a herniated disc removed. There is evidence to support the finding of causal relation. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]